Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-215854, filed on November 16, 2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 25, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

the detecting unit being configured to” in claim 1 lines 4 --– 5. Such claim limitation is: “the detecting unit being configured to” in claim 11, 4 – 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 – 5 and 8 – 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Itakura et al (US 2006/0186901 A1) (herein after Itakura.)

	In Re Claim 1, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising; a substrate (Fig. 6, ¶ [0034]: reference numeral 110); a detecting unit (Fig. 6 ¶ [0033]: sensor portion 101 as shown in Fig. 1A includes the electrodes 141, 142 and film 160 in Fig. 6) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 6, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); and a noise suppressing layer disposed below the detecting unit and in the semiconductor substrate, or, disposed between the detecting unit and the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and in 110 (the substrate).)

	In Re Claim 2, Itakura teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer is a diffusion layer that has an opposite polarity of the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n-type diffusion area has opposite polarity to 110 p-type substrate as known in the art.)

	In Re Claim 3, Itakura teaches the limitations of claim 2, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 2, wherein a constant potential is supplied to the noise suppressing layer such that a p-n junction formed between the noise suppressing layer and the semiconductor substrate is reverse-biased (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area and 110 p-type substrate junctions are reverse-biased with a voltage for proper operation of the device as known in the art.)

	In Re Claim 4, Itakura teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer is disposed between the detecting unit and the semiconductor substrate, and wherein the noise suppressing layer is a conductive layer formed of metal or polycrystal silicon (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area is formed of silicon as known in the art.)

	In Re Claim 5, Itakura teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the detecting unit includes a capacitor (Fig. 1A, ¶ [0033]: a detector 101) for humidity detection in which a moisture sensitive film is disposed between a pair of opposite electrodes (Fig. 2A and Fig. 6, ¶ [0042]: detection electrodes 141, 142), and wherein the detecting unit is configured to output a signal in response to humidity (Fig. 3, ¶ [0048]: the charge proportional to the capacitance value C1.)

	In Re Claim 8, Itakura teaches the limitations of claim 5, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 5, wherein the moisture sensitive film is formed of polyimide. (Fig. 6, ¶ [0042])

	In Re Claim 9, Itakura teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, further comprising a second semiconductor chip including a drive unit (Fig. 3, ¶ [0050]: driving voltage generating circuit) and a charge-voltage converting unit (Fig. 3, ¶ [0047]: converter 310) the drive unit being configured to drive the detecting unit, and the charge-voltage converting unit being configured to convert an electric charge carried by the detecting unit into a voltage (Fig. 3, ¶ [0050]; ¶ [0048]), wherein the semiconductor substrate, the detecting unit, and the noise suppressing unit are integrated as a first semiconductor chip (Fig. 1A, ¶ [0033]: sensor portion 100; Examiner interpretation: 100 is the first semiconductor chip), and wherein the first semiconductor chip is disposed over the second semiconductor chip. (¶ [0082]; Examiner interpretation: One skilled in the art would be able to dispose the first semiconductor chip over the second semiconductor chip.)

	In Re Claim 10, Itakura teaches the limitations of claim 9, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 9, wherein the drive unit is configured to apply an alternating current drive signal (Fig. 3, ¶ [0050]: carrier wave P1) to the detecting unit.

	In Re Claim 11, Itakura teaches, a detecting device (Fig. 1A, 6, ¶ [0033]: a sensor portion 100) comprising: a first semiconductor chip including a semiconductor substrate and a detecting unit (Fig. 1A, 6 ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate (Fig. 1B, 6, ¶ [0034]: reference numeral 110), the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, 6, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property). Sensor portion 101 as shown in Fig. 1A includes the electrodes 141, 142 and film 160 in Fig. 6); a second semiconductor chip (Fig. 3, ¶ [0050]: signal processor 300; ¶ [0047]: converter 310) including a drive unit (Fig. 3, ¶ [0050]: driving voltage generating circuit (not shown)) and a charge-voltage converting unit (Fig. 3, ¶ [0047]: converter 310), the drive unit being configured to drive the detecting unit, and the charge-voltage converting unit being configured to convert an electric charge carried by the detecting unit into a voltage (Fig. 3, ¶ [0050]; Fig. 3, ¶ [0048]); and a noise suppressing layer between the detecting unit and the second semiconductor chip (Fig. 6, ¶ [0076]; ¶ [0082]; Examiner interpretation: the n+, p, n diffusion area is the noise suppressing layer.  One skilled in the art would be able to dispose the noise suppressing layer between the detecting unit and the second semiconductor chip), wherein the first semiconductor chip is disposed over the second semiconductor chip. (¶ [0082]; Examiner interpretation: One skilled in the art would be able to dispose the first semiconductor chip over the second semiconductor chip.)

	In Re Claim 12, Itakura teaches the limitations of claim 11, which this claim depends on. 
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed between the detecting unit and the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and 110 (the substrate).)

	In Re Claim 13, Itakura teaches the limitations of claim 11, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed below the detecting unit, in the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is below 101 (the detecting unit) and in 110 (the substrate).)

	In Re Claim 14, Itakura teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer is disposed below the detecting unit, in the semiconductor substrate, and wherein the noise suppressing layer includes a plurality of laminated semiconductor layers of which polarities are alternately inverted. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) have alternate polarities as known in the art.)

	In Re Claim 15, Itakura teaches the limitations of claim 14, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 14, wherein a voltage is applied to each p-n junction formed between adjacent semiconductor layers from among the plurality of laminated semiconductor layers, so that each p-n junction is reverse-biased. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area and 110 p-type substrate junctions are reverse-biased with a voltage for proper operation of the device as known in the art.)

	In Re Claim 16, Itakura teaches the limitations of claim 14, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 14, wherein the noise suppressing layer includes at least one diffusion layer formed in a surface layer of the semiconductor substrate, and wherein the diffusion layer is configured to serve as a resistor that produces heat, in response to a current flowing to the diffusion layer. (Fig. 1A, 6, ¶ [0018]; Examiner interpretation: the heating element can be constructed in the semiconductor diffusion layer.)

	In Re Claim 17, Itakura teaches the limitations of claim 11, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed below the detecting unit, in the semiconductor substrate, and wherein the noise suppressing layer includes a plurality of laminated semiconductor layers of which polarities are alternately inverted. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area are the alternate polarities.)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Itakura et al (US 2006/0186901 A1) (herein after Itakura) as applied to claims 1 – 5 and 8 – 17 above, and further in view of Alimi et al (US 2009/0108852 A1) (herein after Alimi.)

	In Re Claim 6, Itakura teaches the limitations of claim 5, which this claim depends on.
	Itakura fails to teach, the detecting device according to claim 5, wherein the capacitor for humidity detection includes: a lower electrode disposed over the semiconductor substrate, an upper electrode disposed on the moisture sensitive film, and the moisture sensitive film disposed between the lower electrode and the upper electrode.
	In analogous art, Alimi teaches, the detecting device according to claim 5, wherein the capacitor for humidity detection includes: a lower electrode (Fig. 3, ¶ [0027]: capacitor plates 340, 345; Examiner interpretation: 340 and 345 are the lower electrode) disposed over the semiconductor substrate (Fig. 3, ¶ [0027]: silicon substrate 310), an upper electrode (Fig. 3, ¶ [0027]: Porous platinum top plate 350) disposed on the moisture sensitive film (Fig. 3, ¶ [0027]: humidity sensing medium 360), and the moisture sensitive film disposed between the lower electrode and the upper electrode. (Fig. 3, ¶ [0027]; Examiner interpretation: 350 is the upper electrode on top of 360 (the moisture sensitive film).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Itakura to include the teaching of a capacitor for humidity detection that includes: a lower electrode disposed over a semiconductor substrate, an upper electrode disposed on a moisture sensitive film, and the moisture sensitive film disposed between the lower electrode and the upper electrode taught by Alimi et al for the benefit of detecting humidity in a fast and precise manner over a wide range of humidity. [Alimi et al: [0002] There is also a need for a durable, compact, efficient moisture detector that can be used effectively in these processes to measure very small moisture content in gaseous atmospheres; [0003]: It has been found, however, that elements utilized as resistive components suffer from the disadvantage that there is an inherent dissipation effect caused by the dissipation of heat due to the current flow in the elements necessary to make a resistance measurement; [0004]: By making the component parts of the element thin, it has been found that the above-mentioned problems can be avoided and the capacitance type element can provide a fast, precise measurement of the relative humidity content over an extreme range of humidity as well as over an extreme range of temperature and pressure and other environmental variables.]

	In Re Claim 7, Itakura in view of Alimi teaches the limitations of claim 6, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 6, wherein the detecting unit includes: the lower electrode, a reference electrode disposed between the noise suppressing layer and the lower electrode (Fig. 1A, 6 ¶ [0040]; ¶ [0081]; ¶ [0082]; Examiner interpretation: one skilled in the art would dispose the reference electrode disposed between the noise suppressing layer and the lower electrode), and an insulating film disposed between the reference electrode and the lower electrode. (Fig. 1A, 6 ¶ [0040]; ¶ [0082]; Examiner interpretation: one skilled in the art would dispose the insulating film between the reference electrode and the lower electrode.)

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TONDOKORO et al. (US 2013/0207673 A1) teaches, a detecting device comprising; a substrate; a detecting unit disposed over the semiconductor substrate (Fig. 3, ¶ [0028].)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868